*265OPINION.
Love:
While it is an admitted fact that the services rendered by Day & Zimmerman were rendered during the year 1918, the bill for same was not made until December 31. It was not paid by Montgomery & Co. until January 9, 1919, and not received by the taxpayer nor entered on its books in any manner until January 31, 1919. It was not recognized by the taxpayer as an obligation until January 31, 1919, and hence the Board holds that that expense accrued in 1919.
On the question of affiliation, it will be noted that more than 31 per cent of the common stock of the Kentucky Public Service Co. was held by persons over whom the taxpayer exercised no control, and it was not shown that any stockholder of the taxpayer exercised any control over that minority stock. It will also be noted that the preferred stock carried no voting rights, except for special purposes. In these circumstances, a control of 68 per cent of stock, unsupported by other conditions, is not a control of substantially all of the stock.
The two corporations named were not affiliated during the year 1919.